DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 3/7/2022.
3.	This Office Action is made Final.
4.	Claims 1-5, 8-10, 13-17, 19-25 are pending.
5. 	Claims 6-7,  11-12, and 18 are currently cancelled.
6.	Claims 21-25 are new. 	
7.	Claims 7, 10, and 17 were previously objected to for allowable subject matter. However, Claim 7 is now cancelled. Therefore, claims 10, 17, and 25 are now currently objected to for allowable subject matter.
                                                    Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 3/7/2022  have been fully considered but are considered moot because of new grounds of rejection set forth herein with at least one new reference as necessitated by amendment. 
9.	In light of submission of updated title to the specification, the objection to the title have been withdrawn herein. 




Allowable Subject Matter
1.	Claims 10, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In addition, Babaei et al. in view of Han et al. and in further view of the prior arts cited in PT)-892 do not render obvious the limitations recited in Dependent claim 10 in particular: wherein: second information is transmitted using at least one second uplink channel, the second information is different from the first information, and a time domain position of the at least one second uplink channel overlaps a time domain position of the at least one first uplink channel; and the priority of the at least one first uplink channel is higher than a priority of the at least one second uplink channel; Babaei et al. in view of Han et al. and in further view of the prior arts cited in PT)-892 do not render obvious the limitations recited in
Dependent claim 17 in particular wherein the at least two transport blocks comprise a first transport block and a second transport block, and wherein: the second indication information indicates that a third parameter in the at least one parameter corresponds to a plurality of parameter values, and parameter values of the third parameter corresponding to the first transport block and the second transport block are different; Babaei et al. in view of Han et al. and in further view of the prior arts cited in PT)-892 do not render obvious the limitations recited in Dependent claim 25 in particular wherein the at least two transport blocks comprise a first transport block and a second transport block, and wherein: the second indication information indicates that a fourth parameter in the at least one parameter corresponds to one parameter value, and parameter values of the fourth parameter corresponding to the first transport block and the second transport block are the same. 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-5, 8-9, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Babaei et al. US 20180368107 hereafter Babaei (Note: Provisional Ap. No. 62/520,257 includes support throughout the provisional in particular Sections 0086, 0091-0092, 0116, 0128 etc.)

As to Claim 1. (Currently Amended)     Babaei discloses a method, comprising [Section 0039, 0152: Technology relates to packet (i.e. Transport Block/TB) duplication in communication system. Base Station communicate with wireless device and in the disclosure perform disclosed methods]:
 receiving, by a terminal device [i.e. UE/wireless device], first configuration information [Sections 0212: A wireless device receive one or more messages comprising one or more radio resource configuration (RRC) messages from base station (gNB/eNB) comprising configuration parameters]
wherein the first configuration information [i.e. RRC or higher layer signaling] configures the terminal device to perform duplicate transmission of transport blocks [Fig. 16, Section 0193, 0201, 0253: Duplicate transmission of MAC PDUs (e.g. transport blocks) may be used; two or more transport blocks (TBs) of a same size may be created and two or more TBs comprise a same duplicated MAC PDU. Packet duplication configured by radio resource configuration (RRC) signaling per UE using higher layer signaling (e.g., RRC).  A wireless device receive configuration parameters comprising a parameter indicating that uplink duplication is configured for a bearer; and uplink duplication may be uplink packet duplication],
receiving, by the terminal device [i.e. UE/wireless device], first indication information [i.e. DCI (downlink control information)], and determining, by the terminal device, at least two transport blocks [i.e. TBs or MC PDU or data/packets] according to the first indication information [Sections 0235, 0255: The wireless device create a plurality of TBs using the DCI/grant; corresponding to a same bearer configured with packet (i.e. TB) duplication. The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for the TBs; and the wireless device transmit the TBs using uplink resources indicated by uplink grant];
and sending, by the terminal device, first information [i.e. data or PUSCH transmission] using the at least two transport blocks [i.e. TBs or MC PDU or data/packets], wherein the first information comprises data information or control information, and wherein each transport block of the at least two transport blocks carries the same first information [Sections 0236, 0251, 0255, 0265: The wireless device create a plurality of TBs using the DCIs/grants, each of the plurality of TBs contain data corresponding to a same bearer configured with packet duplication. Transport blocks lead to transmission durations of PUSCH durations; uplink resource used for transmission of data to one or more first cells (i.e. base station). The wireless device transmit the TBs using the uplink resources indicated by the uplink grant. The wireless device receive DCI comprise an uplink grant and  resources, the MAC entity construct the TBs; and the wireless device transmit the TBs using the uplink resources indicated by the uplink grant].

As to Claim 2. (Currently Amended)    Babaei discloses the method according to claim 1, wherein the first indication information [i.e. DCI (downlink control information)] indicates a parameter value of at least one parameter corresponding to the at least two transport blocks [Section 0255: The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs)]
and the at least one parameter comprises: a first time period; a bandwidth part (BWP); a precoding matrix parameter; a network identifier; a reference signal; a cell index; or a first joint identifier, wherein the first joint identifier indicates transport blocks usable for joint decoding [Sections 0214, 0222: A base station transmit a grant/DCI to a wireless device, wherein the grant/DCI comprise indication of a cell and TTI (transmission time interval) transmission durations that the wireless device may transmit data. A DCI/grant may indicate the transmission parameters such as resources for transmission, modulation and coding scheme (MCS), etc.].

As to Claim 3. (Currently Amended)   Babaei discloses the method according to claim 2, wherein the at least two transport blocks [i.e. TBs or MC PDU or data/packets] comprise a first transport block and a second transport block [Section 0265: The wireless device receive DCI comprise an uplink grant and  resources, the MAC entity construct the TBs; and the wireless device transmit TBs using the uplink resources indicated by the uplink grant],
and wherein: the first indication information indicates that a first parameter in the at least one parameter corresponds to a plurality of parameter values, and parameter values of the first parameter corresponding to the first transport block and the second transport block are different [Sections 0258, 0289, 0326: DCI indicate transmission parameters for transport blocks comprise MIMO parameters,  HARQ parameters, etc. The uplink resources and other transmission parameters (e.g., HARQ parameters e.g., HARQ ID, MCS, etc.) are configured by PDCCH and known by the wireless device. In this specification, parameters (Information elements: IEs) may comprise one or more objects; for example, parameter (IE) N comprises parameter (IE) M, and parameter (IE) M comprises parameter (IE) K].

As to Claim 4. (Currently Amended)   Babaei discloses the method according to claim 2, wherein the first indication information indicates a joint identifier [i.e. cells/group IDs or Soft combining/incremental redundancy see 0192] corresponding to the at least two transport blocks [Sections  0193, 0258, 0266: Duplicate transmission of MAC PDUs e.g. transport blocks may be used and two or more TBs may be created by MAC multiplexing/entity and a receiver use joint decoding (e.g., soft combining). The MAC-CE comprise a field indicating the one or more first cells using one or more first cell IDs and using one or more second cell IDs. The MAC CE may comprise IDs that is used by the base station and duplication control MAC CE that the wireless device receive a downlink control information (DCI) that indicate transmission parameters for transport blocks (TBs) and the MAC entity construct the TBs and multiplex MAC CEs for wireless device],
   and determining, by the terminal device, the at least two transport blocks [i.e. TBs or MC PDU or data/packets] based on the first indication information comprises [Sections 0235, 0255: The wireless device create a plurality of TBs using the DCI/grant. The wireless device receive a downlink control information (DCI) comprise an uplink grant that indicate transmission parameters for transport blocks (TBs); and the wireless device transmit the TBs using uplink resources indicated by uplink grant]:
determining, by the terminal device, transport blocks that are in a plurality of transport blocks and whose identifiers are associated with the joint identifier [i.e. cells/group IDs or Soft combining/incremental redundancy see 0192] indicated by the first indication information to be the at least two transport blocks [Sections 0193, 0258, 0259, 0263: Two or more TBs created by MAC multiplexing/entity and a receiver use joint decoding (e.g., soft combining). The MAC-CE comprise a field indicating the cell IDs. DCI comprise uplink grant, transmission parameters comprise uplink resources for TBs and, a multiplexing and assembling entity in the MAC entity multiplex the PHR MAC CE in the TBs; and the wireless device transmit the TBs using the uplink resources indicated by uplink grant. The MAC entity multiplex MAC CE in the TBs].

As to Claim 5. (Currently Amended)   Babaei discloses the method according to claim 4, wherein receiving, by the terminal device, the first indication information [i.e. DCI] comprises: receiving, by the terminal device, downlink control information (DCI) [Section 0255: The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for the TBs],
 wherein the DCI comprises the joint identifier [i.e. cells/group IDs or Soft combining/incremental redundancy see 0192], and the DCI indicates the at least two transport blocks [Sections  0193, 0258, 0266: Duplicate transmission of MAC PDUs e.g. transport blocks may be used and two or more TBs may be created by MAC multiplexing/entity and a receiver use joint decoding (e.g., soft combining). The MAC-CE comprise a field indicating cell IDs. The MAC CE comprise IDs that is used by the base station and duplication control MAC CE that the wireless device receive a downlink control information (DCI) that indicate transmission parameters for transport blocks (TBs) and the MAC entity construct the TBs and multiplex MAC CEs for wireless device].

As to Claim 8. (Original)   Babaei discloses the method according to claim 1, wherein the at least two transport blocks [i.e. TBs or MC PDU or data/packets] correspond to at least one first uplink channel, and the method further comprises [Figs. 5A (Example of Uplink Physical Channel), Sections 0251, 0255, 0259: Transport blocks that lead to transmission durations of PUSCH durations; uplink resource used for transmission of data to one or more first cells (i.e. base station). The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for the TBs; and the wireless device transmit the TBs using uplink resources indicated by uplink grant. The wireless device transmit TBs using uplink resources indicated by uplink grant],
determining, by the terminal device, a priority of the at least one first uplink channel, wherein the priority of the first uplink channel is used for uplink power allocation [Sections 0219, 0223, 0258: Procedure to allocate resources of one or more grants, indicated to a wireless device by a base station using one or more DCIs, to one or more logical channel; and mapping channels to one or more numerologies/transmission durations/TTIs/priorities. The wireless device calculate transmission power for the TB using the power control commands in the grant/DCI; Physical layer map the TB to the time/frequency resourced indicates in the DCI/grant and transmit the TB. The transmission parameters comprise uplink resources for transmission of TBs and power control command; the wireless device transmit TBs using the uplink resources indicated by the uplink grant].

As to Claim 9. (Original)   Babaei discloses the method according to claim 8, wherein determining, by the terminal device, the priority of the at least one first uplink channel comprises [Sections 0219, 0258: Procedure to allocate resources of one or more grants, indicated to a wireless device by a base station using one or more DCIs, to one or more logical channel; and mapping channels to one or more numerologies/transmission durations/TTIs/priorities. The transmission parameters comprise uplink resources for transmission of TBs and power control command; the wireless device transmit TBs using the uplink resources indicated by the uplink grant]:
determining, by the terminal device, a parameter value of at least one parameter corresponding to the at least one first uplink channel, wherein the at least one parameter corresponding to the at least one first uplink channel comprises: a modulation and coding scheme; a physical downlink control channel (PDCCH) control channel element (CCE) level; initially configured transmit power Po_PUSCH; a path-loss-value scale factor; a path loss value; a cell corresponding to the at least one first uplink channel; a carrier corresponding to the at least one first uplink channel; or a bandwidth part (BWP) corresponding to the at least one first uplink channel; and determining, by the terminal device, the priority of the at least one first uplink channel based on the parameter value of the at least one parameter of the at least one first uplink channel [Fig. 2 (Transmission/reception using Carrier Group),  5A (Example of Uplink Physical Channel), Section 0222, 0251, 0255, 0257: A DCI/grant may indicate the transmission parameters such as resources for transmission, modulation and coding scheme (MCS), etc. Transport blocks that lead to transmission durations of PUSCH durations. The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs). The path loss relates to serving cell and the pathloss can change].

 As to Claim 21. (New)    Babaei discloses the method according to claim 2, wherein the at least two transport blocks comprise a first transport block and a second transport block [Sections 0193, 0265: Two or more transport blocks (TBs) may be created. The wireless device receive DCI comprise an uplink grant and  resources, the MAC entity construct the TBs; and the wireless device transmit TBs using the uplink resources indicated by the uplink grant],
 and wherein the first indication information [i.e. DCI]  indicates that a second parameter in the at least one parameter corresponds to one parameter value, and parameter values of the second parameter corresponding to the first transport block and the second transport block are the same [Section 0259: The wireless device receive a DCI, the DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for transmission of the one or more TBs, power control command, MIMO parameters, HARQ parameters, etc. and wireless device transmit the one or more TBs using the uplink resources indicated by the uplink grant]. 

As to Claim 22, (New)   Babaei discloses the method according to claim 2, wherein the first indication information indicates a joint identifier [i.e. cells/group IDs or Soft combining/incremental redundancy see 0192] corresponding to the at least two transport blocks [Sections  0193, 0258, 0266: Duplicate transmission of MAC PDUs e.g. transport blocks may be used and two or more TBs may be created by MAC multiplexing/entity and a receiver use joint decoding (e.g., soft combining). The MAC-CE comprise a field indicating the one or more first cells using one or more first cell IDs and using one or more second cell IDs. The MAC CE may comprise IDs that is used by the base station and duplication control MAC CE that the wireless device receive a downlink control information (DCI) that indicate transmission parameters for transport blocks (TBs) and the MAC entity construct the TBs and multiplex MAC CEs for wireless device],
and determining, by the terminal device, the at least two transport blocks [i.e. TBs or MC PDU or data/packets] based on the first indication information comprises [Sections 0235, 0255: The wireless device create a plurality of TBs using the DCI/grant. The wireless device receive a downlink control information (DCI) comprise an uplink grant that indicate transmission parameters for transport blocks (TBs); and the wireless device transmit the TBs using uplink resources indicated by uplink grant]:
 determining, by the terminal device, transport blocks whose identifiers are the same as the joint identifier indicated by the first indication information as the at least two transport blocks [Sections 0193, 0258, 0259, 0263: Two or more TBs created by MAC multiplexing/entity and a receiver use joint decoding (e.g., soft combining). The MAC-CE comprise a field indicating the cell IDs. DCI comprise uplink grant, transmission parameters comprise uplink resources for TBs and, a multiplexing and assembling entity in the MAC entity multiplex the PHR MAC CE in the TBs; and the wireless device transmit the TBs using the uplink resources indicated by uplink grant. The MAC entity multiplex MAC CE in the TBs].

As to Claim 23. (New)  Babaei discloses the method according to claim 22, wherein receiving, by the terminal device, the first indication information comprises: receiving, by the terminal device, downlink control information (DCI) [Section 0255: The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for the TBs],
wherein the DCI comprises the joint identifier [i.e. cells/group IDs or Soft combining/incremental redundancy see 0192] and the DCI indicates the at least two transport blocks [Sections  0193, 0258, 0266: Duplicate transmission of MAC PDUs e.g. transport blocks may be used and two or more TBs may be created by MAC multiplexing/entity and a receiver use joint decoding (e.g., soft combining). The MAC-CE comprise a field indicating cell IDs. The MAC CE comprise IDs that is used by the base station and duplication control MAC CE that the wireless device receive a downlink control information (DCI) that indicate transmission parameters for transport blocks (TBs) and the MAC entity construct the TBs and multiplex MAC CEs for wireless device].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 13-16, 19-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. US 20180368107 hereafter Babaei in view of Han et al. US 20170078051 hereafter Han. 

As to Claim 13. (Currently Amended)   Babaei discloses a method, comprising [Section 0152: Base Station communicate with wireless device and in the disclosure perform disclosed methods]:
receiving [i.e. via uplink/PUSCH], by a network device [i.e. Base Station-BS/eNB/gNB: Section 0145: Base Station is configured to receive data over link], at least two transport blocks sent by a terminal device [Sections 0251, 0255: Transport blocks that lead to transmission durations of PUSCH durations; uplink resource used for transmission of data to one or more first cells (i.e. base station). The wireless device transmit the TBs using the uplink resources indicated by the uplink grant],
      and decoding, by the network device [Section 0198: Two or more transport blocks (TB) may be transmitted and a/each TB may be decoded and/or go through HARQ process independently], first information transmitted using the at least two transport blocks, wherein the first information comprises data information or control information       and decoding, by the network device, the first information transmitted using the at least two transport blocks comprises [Sections 0198, 0236, 0251: A/each TB may be decoded and/or go through HARQ process independently. The wireless device create a plurality of TBs using the DCIs/grants, each of the plurality of TBs contain data. Uplink resource used for transmission of data to one or more first cells (i.e. base station]: 
        jointly decoding [Section 0193: A receiver (i.e. base station or wireless device see Section 0145) may use joint decoding e.g., soft combining of the transmissions], by the network device, a plurality of transport blocks in the at least two transport blocks to obtain the first information [i.e. data/PUSCH], wherein each of the plurality of transport blocks contains the same first information [Sections 0145, 0236, 0251: Base Station is configured to receive data over link. The wireless device create a plurality of TBs using the DCIs/grants, each of the plurality of TBs contain data corresponding to a same bearer. Transport blocks that lead to transmission durations of PUSCH durations; uplink resource used for transmission of data to one or more first cells (i.e. base station)],
Babaei is silent on each of the at least two transport blocks being received before the terminal device sends any feedback to the network device corresponding to whether the at least two transport blocks are correctly received; 
However, Han teaches each of the at least two transport blocks being received before the terminal device sends any feedback [i.e. ACK/NACK] to the network device corresponding to whether the at least two transport blocks are correctly received [Sections 0040, 0087, 0104, 0123: A method by a base station includes receiving two transport blocks. When two TBs are transmitted on the UL PUSCHs (i.e. to the base station), then the ACK/NACK state information per TB is transmitted to the eNB on PHICH. In general, the eNB performs demodulation and decoding on PUSCH. The eNB also supports the UL MIMO and the eNB receives a plurality of TBs and sends the UE a response indicating whether the individual TBs are received successfully].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Babaei relating to terminal device/wireless device sending plurality of TBs including data/information to network device/base station via uplink/PUSCH and base station configured to decode information with the teaching of Han in which the base station receive TBs before receiving terminal device feedback (e.g. ACK/NACK per TB on PHICH) and the eNB generally performs decoding on PUSCH. By combining the method/systems, the eNB is configured to receive the TBs before receiving feedback from terminal device including configured to decode thereby enabling the eNB to send the terminal device a response for the TBs thereby facilitating communication between the devices. 

As to Claim 14. (Original)    Babaei discloses the method according to claim 13, further comprising: sending, by the network device[i.e. Base Station-BS/eNB/gNB or downlink], first indication information [i.e. DCI (downlink control information)] to the terminal device [Section 0255: The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for the TBs; and the wireless device transmit the TBs using uplink resources indicated by uplink grant]:
wherein the first indication information indicates a parameter value of at least one parameter corresponding to the at least two transport blocks [Section 0255: The wireless device receive a downlink control information (DCI) in a PDCCH; DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs)], and the at least one parameter comprises: a first time period; a bandwidth part (BWP); a precoding matrix parameter; a network identifier; a reference signal; a cell index; or a first joint identifier, wherein the first joint identifier indicates transport blocks usable for joint decoding [Sections 0214, 0222: A base station transmit a grant/DCI to a wireless device, wherein the grant/DCI comprise indication of a cell and TTI (transmission time interval) transmission durations that the wireless device may transmit data. A DCI/grant may indicate the transmission parameters such as resources for transmission, modulation and coding scheme (MCS), etc.].

As to Claim 15. (Currently Amended)   Babaei discloses the method according to claim 14, wherein the at least two transport blocks [i.e. TBs or MC PDU or data/packets] comprise a first transport block and a second transport block [Section 0265: The wireless device receive DCI comprise an uplink grant and  resources, the MAC entity construct the TBs; and the wireless device transmit TBs using the uplink resources indicated by the uplink grant],
and wherein: the first indication information indicates that a first parameter in the at least one parameter corresponds to a plurality of parameter values, and parameter values of the first parameter corresponding to the first transport block and the second transport block are different [Sections 0258, 0289, 0326: DCI indicate transmission parameters for transport blocks comprise MIMO parameters,  HARQ parameters, etc. The uplink resources and other transmission parameters (e.g., HARQ parameters e.g., HARQ ID, MCS, etc.) are configured by PDCCH and known by the wireless device. In this specification, parameters (Information elements: IEs) may comprise one or more objects; for example, parameter (IE) N comprises parameter (IE) M, and parameter (IE) M comprises parameter (IE) K].

As to Claim 16. (Currently Amended)  Babaei discloses the method according to claim 14, further comprising: sending, by the network device, second indication information to the terminal device [Sections 0223: The wireless device receive one or more DCIs/grants for transmission on one or more cells e.g., for one or more numerologies/TTIs/transmission durations on the one or more cells],
wherein the second indication information indicates a parameter value of at least one parameter corresponding to the at least two transport blocks, and the at least one parameter comprises: a transport block size; a hybrid automatic repeat request (HARQ) process number; a new data indicator (NDI); a HARQ-acknowledgment (HARQ-ACK) resource; a redundancy version (RV); a time domain resource; a frequency domain resource; or a first timer start time [Sections 0223, 0268, 0231: The wireless device receive one or more DCIs/grants for transmission on one or more cells; a DCI/grant indicate the transmission parameters such as resources for transmission, HARQ parameters, etc. In an example, the wireless device receive a DCI comprise an uplink grant may indicate transmission parameters for transport blocks (TBs). The wireless device may a second DCI/grant indicating a new redundancy version of the first TB].
As to Claim 19. (Original)    Babaei discloses the method according to claim 13, further comprising: sending, by the network device, first configuration information [i.e. RRC or higher layer signaling] to the terminal device [Sections 0212: A wireless device receive one or more messages comprising one or more radio resource configuration (RRC) messages from base station (gNB/eNB) comprising configuration parameters],
 wherein the first configuration information [i.e. RRC or higher layer signaling] is usable to configure information that is usable by the terminal device to perform duplicate transmission using two or more transport blocks, and the information comprises data information or control information [Fig. 16, Section 0193, 0201, 0253: Duplicate transmission of MAC PDUs (e.g. transport blocks) may be used; two or more transport blocks (TBs) of a same size may be created and two or more TBs comprise a same duplicated MAC PDU. Packet (i.e. data) duplication configured by radio resource configuration (RRC) signaling per UE using higher layer signaling (e.g., RRC).  A wireless device receive configuration parameters comprising a parameter indicating that uplink duplication is configured for a bearer; and uplink duplication may be uplink packet duplication].

As to Claim 20. (Original)   Babaei discloses the method according to claim 13, wherein time domain resources on which transport blocks of the at least two transport blocks are located partially or completely overlap [Sections 0219, 0236:  One or more grants may be processed jointly at a wireless device resources of the one or more grants are allocated substantially at a same time. A grant/DCI in the plurality of DCIs/grants may comprise transmission parameters, time/frequency resources, for a plurality of TB].

As to Claim 24. (New)   Babaei discloses the method according to claim 14, wherein the at least two transport blocks comprise a first transport block and a second transport block [Sections 0193, 0265: Two or more transport blocks (TBs) may be created. The wireless device receive DCI comprise an uplink grant and  resources, the MAC entity construct the TBs; and the wireless device transmit TBs using the uplink resources indicated by the uplink grant],
and wherein: the first indication information indicates that a second parameter in the at least one parameter corresponds to one parameter value, and parameter values of the second parameter corresponding to the first transport block and the second transport block are the same  [Section 0259: The wireless device receive a DCI, the DCI comprise an uplink grant that indicate transmission parameters for transport blocks (TBs) and uplink resources for transmission of the one or more TBs, power control command, MIMO parameters, HARQ parameters, etc. and wireless device transmit the one or more TBs using the uplink resources indicated by the uplink grant]. 
Conclusion
The prior art made of record and not relied upon Papasakellariou et al. US 20160337157 in particular Fig. 6, Section [0066] UL signals include data signals conveying data information, control signals conveying UL control information (UCI), and UL RS; The UE transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PDCCH); the eNB 102 select appropriate parameters for PDSCH transmissions to UE 114; Sections [0073-0074] The eNB receive PUSCH. The eNB includes a decoder and decodes data; Section [0139] The eNB 102 can receive receptions of repetitions for a PUSCH transmission, and subsequently perform demodulation and decoding of modulated data symbols in the buffered receptions of repetitions for the PUSCH transmission;  is considered pertinent to applicant's disclosure, see PTO-892. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 27, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477